Case 4:19-cv-04984 Document 77 Filed on 07/30/21 in TXSD Page 1of1
Civil Courtroom Minutes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUDGE Lynn N. Hughes

CASE MANAGER Glenda Hassan

LAW CLERK [Y DePena O Troutman

DATE July 20,2621

TIME 10:34 a.m. HWi3S a.m.

p.m. p.m.
CIVIL ACTION H 19 493 4
Barbara Lott, tral.
STYLE versus
GCE Freight, inc., ttal.
DOCKET ENTRY
Conference, C1 Hearing, Day OlBench O Jury Trial Reporter: Gumm
| Hernandtz (law clerk)
Shawn Staphts, Simon Hughrs, Juan Garda haa. for Barbara Loh rtal.
Kristopher Stotkbrigts, Chior Start for Montway, BWT
for
for

O Evidence taken [exhibits, testimony]:
Oo Argument heard on:
O Motions taken under advisement:
a Order to be entered.
O Internal review set:
0

Rulings rendered on: motion tecomprl (#) icguatitd

 

07-2019
